Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Reasons for Allowance
The European examiner has offered US 2011/0061528 A1, U. S. Pat. 4,964,885 and also KR 10-118,291 as alleged anticipatory “X”-type references in the European Search Report associated application no./patent no. 14743226.4 – 1371/2948194  PCT/US2014012382 dated September 15, 2016.  
This KR 10-118,291 is in the original Korean language and no English translation is readily available to this U. S. examiner for review.  The U. S. examiner attempted to obtain an English equivalent of this KR 10-118291 document from the agency’s EAST search tool, however no English equivalents were found for KR 10-118291 from that search.  Therefore, this U. S. examiner cannot provide any commentary regarding the relevancy of the teachings provided in KR 10-118291 as compared to at least the Applicants’ independent claims.  
The independent claim 1 set forth in U. S. Pat. 4,964,885 is directed to a method for purifying exhaust gas that includes the features of subjecting the exhaust gas to a condensation step, washing the 
However, neither of these US 2011/0061528 A1 or U. S. Pat. 4,964,885 references teach or suggest the Applicants’ claimed features of feeding a gas stream comprising a chemical compound and also water vapor to a gas/liquid contacting device (as called for in at least the Applicants’ independent claims 1 and 14).  In contrast, both of these US 2011/0061528 A1 and U. S. Pat. 4,964,885 references teach the removal of water vapor out of their exhaust gases before treatment in a scrubbing unit (please note at least feature no. (16) printed on the face of this US 2011/0061528 A1 and also the independent claim 1 set forth in U. S. Pat. 4,964,885).  Also, these US 2011/0061528 A1 and U. S. Pat. 4,964,885 references do not teach or suggest the passage of the exhaust gas stream from the gas/liquid contactor into a condenser to produce a liquid stream (as set forth in at least the Applicants’ independent claim 7).  In contrast, this US 2011/0061528 A1 shows the exhaust gas from their corresponding scrubber (34) being discharged out of the stack (38): please note the figure illustrated on the face of this US 2011/0061528 A1.  The independent claim 1 in U. S. Pat. 4,964,885 disclose the treatment of their exhaust gas emitted from their gas washing step in a wet-filtering unit (but not the Applicants’ claimed condenser).  
	Hence, the U. S. examiner considers all of the Applicants’ independent claims (as well as the claims directly or indirectly dependent thereon) to be allowable over the teachings provided in at least these US 2011/0061528 A1 and U. S. Pat. 4,964,885 references.
	In conclusion, all of the Applicants’ claims remain in an allowed status.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736